Citation Nr: 0912119	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-37 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from December 1972 to 
July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
RO in Portland, Oregon, which denied an increased rating for 
the right knee degenerative joint disease.

The appellant testified before the undersigned at a June 2005 
hearing at the RO.  A transcript has been associated with the 
file. 

The Board remanded this claim in March 2006.  In July 2007, 
the Board issued a decision denying an increased rating for 
degenerative joint disease, while granting a separate 
compensable evaluation of 10 percent for instability of the 
right knee.  The Board also remanded issues of whether clear 
and unmistakable error (CUE) was committed in a December 31, 
1974, rating decision which denied entitlement to service 
connection for bilateral hearing loss, whether new and 
material evidence has been received sufficient to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss, and entitlement to a total disability rating 
based on individual unemployability (TDIU).  These claims 
have not returned from remand to the agency of original 
jurisdiction.  

The appellant appealed the Board's July 2007 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In March 
2008, the Clerk of Court endorsed a March 2008 Joint Motion 
for Remand.  The matter of a higher initial rating for 
degenerative joint disease of the right knee was remanded to 
the Board, while the grant of 10 percent for instability of 
the right knee was undisturbed.  

The appellant's counsel before the Court raised the issue of 
service connection for postoperative scarring in the March 
2008 Joint Motion for Remand.  That issue is REFERRED to the 
RO for appropriate action.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant submitted additional VA treatment records from 
2008.  The records indicate that he was preparing for a total 
knee replacement of the right knee in April 2008.  The 
records do not indicate whether the surgery was carried out.  
Either way, the record is clear that ongoing treatment has 
occurred since the final update of the VA treatment records 
in the file in 2004.  In order to correctly assess the 
appellant's current disability, all records of treatment from 
2004 to the present must be considered.  Therefore, those 
records must be obtained for the file.

In reviewing the record, the Board observes that the veteran 
was last afforded a VA examination for compensation purposes 
in 2004.  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
Since the last examination was over four years ago and the 
appellant has been preparing for total knee replacement, the 
Board finds that an additional evaluation would be helpful in 
resolving the issues raised by the instant appeal.  To 
satisfy the Joint Motion, the examiner should make special 
reference to the state of the meniscal cartilage and whether 
it had been removed or damaged at the time of the June 2004 
VA examination.

It is also necessary to remand this claim to ensure full and 
complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Since the Board's July 2007 decision, the duty to notify 
requirements in increased ratings have been changed.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  As the 
Board must remand this claim in any event, the Board takes 
the opportunity to remand the issue for compliance with the 
notice provisions contained in this law and to ensure the 
appellant has had full due process of law.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to this claim.  In 
particular, the notice should comply with 
the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  Obtain the appellant's VA medical 
records for treatment concerning the right 
knee from 2004 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  Schedule the appellant for a VA 
examination to determine the current 
nature and severity of his right knee 
disability.  Sufficient evaluations should 
be scheduled to evaluate the appellant's 
symptomatology.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner should indicate whether the 
meniscal cartilage was surgically removed 
or damaged at the time of the June 2004 
examination.

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected right knee 
degenerative joint disease disability with 
a full description of the effect of the 
disabilities upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.

4.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


